Citation Nr: 1435652	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-16 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine ("lumbar spine disability").

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and V.Q.



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2009 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a March 2009 rating decision, the RO granted service connection for degenerative arthritis of the lumbar spine and assigned a 10 percent evaluation effective April 23, 2008.  In an August 2010 rating decision, the RO, in pertinent part, denied a claim for a TDIU.  

The Veteran and V.Q. testified before the undersigned Veterans Law Judge at a May 2014 hearing in Washington, DC.  A transcript of this hearing is in the Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file also reveals additional VA treatment records dated through December 2013, which have been considered by the RO in the December 2013 supplemental statement of the case.

In May and July 2014, the Veteran submitted additional medical evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board observes that the Veteran's last VA examination for his lumbar spine disability was in March 2009.  Since his last VA examination, the Veteran has testified that his lumbar spine disability has worsened.  Specifically, the Veteran said, and his VA treatment records reflect, that since his last VA examination, the Veteran had received more extensive treatment for his lumbar spine disability, to include lumbar epidural steroid injections; daily use of a lumbar traction machine; a metal back brace; a TENS unit; acupuncture; 11 separate prescription medications; a heating pad; and a cane for stability.  The Veteran said he had muscle spasms treated with medication.  He had radiating pain and numbness down his right leg to his foot.  The Veteran also said that he walked with a limp and had difficulty getting out of bed.  He said he had incapacitating episodes three times a week.  His fiancée, V.Q., testified that she prepared his meals and drove him to his doctor appointments.  The Veteran said he constantly received medical treatment for his back.  See May 2014 Board hearing transcript and May 2010 to August 2013 VA treatment records.  

VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also 38 C.F.R. § 3.326 (a) (2013).  The evidence suggests that the Veteran's lumbar spine disability may have worsened since his last VA examination.  Thus, the Board finds that a remand for a new VA examination is warranted to determine the current severity of his lumbar spine disability.  

The Veteran also contends that his lumbar spine disability has prevented him from maintaining or securing gainful employment.  At his May 2014 Board hearing, the Veteran testified that he was unable to secure employment that required physical labor or sedentary work as he could not lift heavy objects and he could not sit or stand for prolonged periods of time.  He also reported that he had been in receipt of Social Security Administration disability benefits since 2005.  As the Veteran's claim for a TDIU is inextricably intertwined with his increased evaluation claim for his lumbar spine disability, the TDIU claim must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for his lumbar spine disability that are not currently of record, to include VA treatment records since December 2013 at the Fort Belvoir or Alexandria Community Based Outpatient Clinic (CBOC) and Washington VA Medical Center (VAMC).  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file or virtual record.

2.  After any additional records are associated with the paper claims file or virtual record, then the AOJ should schedule the Veteran for a VA examination by appropriately qualified examiner(s) to determine the current extent and severity of the Veteran's service-connected lumbar spine disability, and its functional impact on his employability and daily activities.  

The claims folder, including the virtual record, and a copy of this remand should be made available to and reviewed by the examiner.  Any indicated tests and studies are to be conducted.  

a.  The examiner must report the complete range of motion for the Veteran's lumbar spine in degrees.  Repetitive motion testing should be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use.

b.  Determine whether the lumbar spine exhibits weakened movement, excess fatigability with use, incoordination, painful motion, pain with use, and express any additional limitation of motion in terms of additional degrees of motion lost.

c.  If there is no pain, no limitation of motion, no flare-ups, and/or no limitation of function, such facts must be noted in the report.

In all conclusions, the examiner must identify and explain the medical basis or bases for all opinions rendered with identification of the evidence of record.  

3.  Thereafter, and after undertaking any additional development deemed necessary pursuant to the VCAA, readjudicate the lumbar spine disability and TDIU claims.  If the Veteran's combined disability evaluation does not meet the regulatory criteria for consideration of a schedular TDIU, readjudication MUST include referral of the Veteran's TDIU claim to the Director of Compensation Service, for extraschedular consideration. 38 C.F.R. §4.16(b) (2013).  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



